                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                             CENTRAL DIVISION

 JEANETTE THANUPAKORN,
               Plaintiff,                               No. C17-03008-LTS
 vs.
 WEBSTER COUNTY IOWA                            MEMORANDUM OPINION AND
 CONFERENCE BOARD, WEBSTER                       ORDER ON MOTIONS FOR
 COUNTY BOARD OF SUPERVISORS,                     SUMMARY JUDGMENT
 MERRILL LEFFLER and KEITH
 DENCKLAU,
               Defendants.
                             ___________________________


                                 I.     INTRODUCTION
       Plaintiff Jeanette Thanupakorn is the former Webster County, Iowa, Assessor.
She has sued the Webster County Conference Board (Conference Board) and Webster
County Board of Supervisors (Board of Supervisors), along with Merrill Leffler and Keith
Dencklau, individual members of the Board of Supervisors, alleging that they wrongfully
terminated her employment as County Assessor. Counts 1 and 2 of the complaint (Doc.
No. 2) are brought pursuant to 42 U.S.C. §§ 1983 and 1988 and assert claims for alleged
violations of Thanupakorn’s procedural and substantive due process rights under the
United States Constitution. Counts 3 and 4 assert state law claims of defamation and
intentional infliction of emotion distress.
       This case is before me on (1) Thanupakorn’s motion (Doc. No. 12) for partial
summary judgment and (2) defendants’ motion (Doc. No. 14) for summary judgment.
Both motions are fully submitted and ready for decision. I find that oral argument is not
necessary.
                               II.    RELEVANT FACTS
       The following facts are undisputed, except where noted otherwise.
       The Webster County Board of Supervisors exists pursuant to Iowa Code chapter
331 and serves as the county’s elected, governing body. Among other things, a county’s
board of supervisors has the power to appoint and remove various county officers and
employees. Iowa Code § 331.321. However, the appointment and removal of the county
assessor is within the purview of another body, the Webster County Conference Board.
A county’s conference board consists of “the mayors of all incorporated cities in the
county whose property is assessed by the county assessor, one representative from the
board of directors of each high school district of the county . . . and members of the
board of supervisors.” Iowa Code § 441.2. A county’s conference board has the power
to appoint and remove the county’s assessor. Id. §§ 441.6, 441.9.
       Thanupakorn was appointed as the Webster County Assessor in 1996.                 As
assessor, one of her primary duties was to assess real estate in the county for tax purposes
at its fair and reasonable market value. Assessed property falls into different categories,
including residential, commercial, industrial, multi-residential and agricultural.       To
determine a property’s market value, the Webster County Assessor’s office manager first
examines whether a sale of that property was “good” and Thanupakorn checks that
finding.   A sale is considered “good” if it was an arms-length transaction.          After
determining that a sale is a “good” sale, the assessor must assess the property at 100
percent fair market value.
       It is possible for the assessor to make individualized changes to property values so
that each individual property is assessed at its true market value. However, the assessor
may also use the Vanguard Computer Aided Mass Appraisal (CAMA) system, which




                                             2
uses a formula based on depreciation, map factors and functional and economic market
factors to revalue properties automatically.1
       The assessor’s activity is subject to review and supervision by the Iowa
Department of Revenue (the Department), which ensures the assessments are fair and
comply with the law. One way the Department reviews assessments is by conducting an
equalization analysis every two years for each class of property.            To do this, the
Department calculates the ratio of sales price to assessed value for each arms-length
property sale in a particular class. If the median ratio is between 95 percent and 105
percent, the county will not receive an equalization order from the Department. If the
ratio is outside that range, the Department can issue an equalization order. When an
equalization order is issued to a county, the assessed value of every property in the
specified class must be adjusted by the percentage mandated in the order, regardless of
whether an individual property actually changed in value.
       In 2015, Thanupakorn and her staff were working on what she described as a “big
project” regarding agricultural land. On August 10, 2015, the Department issued a
tentative equalization order for commercial property, under which the county was
required to increase the assessments of all commercial property in the county by 38
percent. This was an extraordinary adjustment. In 2014, Thanupakorn was aware that
the median value, assessment value and sales ratios for commercial property were low
and understood that an equalization order would be issued unless she adjusted the values
herself.   Thus, she had to choose between reassessing the commercial properties
individually or allowing an equalization order to issue.          She elected to allow the




1
 The parties dispute whether the system automatically revalues properties or makes changes only
when authorized by the user. The parties also dispute the effect Thanupakorn’s use of the CAMA
system had on the properties’ assessed values. Doc. No. 21 at 5–7.

                                              3
equalization order to issue so she and her staff could complete the agricultural land
project. Thanupakorn set a deadline of April 1 for the agricultural project.2
       Thanupakorn did not discuss her decision with the Conference Board. Nor did
she tell any county official that a large equalization order was forthcoming before the
Department issued the order. She admitted that she did not perform her duty of assessing
commercial property at 100 percent of fair market value.
       An assessor or the Board of Supervisors may protest a tentative equalization order
within ten days of its issuance. Thanupakorn did not appeal the tentative order, nor did
she advise the Board of Supervisors that they could do so. No county official contested
the tentative equalization order within the ten day time frame.
       Ultimately, the Department allowed Webster County to appeal the equalization
order even though the appeal was untimely. Four appraisers from the Department
investigated the order and discovered that a number of sales did not qualify as arms-
length transactions and should not have been included in the list used to determine the
median ratio. The investigators inspected the properties and interviewed the parties
involved in selling the properties. On October 14, 2015, Thanupakorn attended a meeting
with Julie Roisen, Administrator of the Property Tax Division of the Department of
Revenue, Supervisors Leffler and Dencklau, the Deputy Assessor and other members of
the Department. The participants reviewed every sale that formed the basis of the 38
percent equalization order. Sales determined not to be arms-length transactions were
removed from the equalization analysis. The resulting new analysis resulted in a final
equalization order for a 16 percent increase, which was issued on October 19, 2015.3


2
 The defendants argue that there was no state-mandated deadline for the agricultural project’s
completion. Thanupakorn contends that failure to complete the agricultural project by April 1,
2015, would have created large valuation inequities between agricultural properties.
3
  Thanupakorn contends that the conclusions from this investigation were based on unsworn
statements and bad information. Doc. No. 21 at 14–17.

                                              4
         The Conference Board scheduled a meeting for October 27, 2015. On October
23, a line item concerning Thanupakorn’s work performance was added to the meeting
agenda. Thanupakorn received notice of the meeting at some point prior to October 23.
At the end of the October 27 meeting, the Conference Board voted to remove
Thanupakorn from her position as County Assessor.4 On October 29, 2015, Dencklau
sent Thanupakorn a notice that she was being placed on administrative leave.5 She
continued to receive her regular salary and benefits.
         During a meeting on December 1, 2015, the Conference Board voted to rescind
the October 27 vote that removed Thanupakorn from office.6 On December 21, 2015,
Thanupakorn received a list of six potential grounds for removal from the Conference
Board. She requested a hearing and a third meeting was held on January 13, 2016. At
that meeting, Thanupakorn presented evidence in opposition to her removal.              The
Conference Board then found that five grounds of removal were supported and
unanimously found that the substantiated grounds constituted nonfeasance, malfeasance
or misfeasance in office such that Thanupakorn should be removed from office effective
immediately.
         Additional facts will be discussed as necessary below.


                       III.   SUMMARY JUDGMENT STANDARDS
         Any party may move for summary judgment regarding all or any part of the claims
asserted in a case. Fed. R. Civ. P. 56(a). Summary judgment is appropriate when “the
pleadings, depositions, answers to interrogatories, and admissions on file, together with



4
    The parties dispute whether Thanupakorn was actually removed or simply suspended.
5
  Thanupakorn denies that the Conference Board had authority to place her on administrative
leave, or that it ever voted to do so. Doc. No. 22 at 2.
6
  Thanupakorn contends that the Conference Board did not have the statutory authority to take
this vote. Doc. No. 22 at 3.
                                               5
affidavits, if any, show that there is no genuine issue of material fact and that the moving
party is entitled to a judgment as a matter of law.” Celotex Corp. v. Catrett, 477 U.S.
317, 322 (1986).
       A material fact is one that “‘might affect the outcome of the suit under the
governing law.’” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Thus,
“the substantive law will identify which facts are material.” Id. Facts that are “critical”
under the substantive law are material, while facts that are “irrelevant or unnecessary”
are not. Id.
       An issue of material fact is genuine if it has a real basis in the record, Hartnagel
v. Norman, 953 F.2d 394, 395 (8th Cir. 1992) (citing Matsushita Elec. Indus. Co. v.
Zenith Radio Corp., 475 U.S. 574, 586-87 (1986)), or when “‘a reasonable jury could
return a verdict for the nonmoving party’ on the question.” Woods v. DaimlerChrysler
Corp., 409 F.3d 984, 990 (8th Cir. 2005) (quoting Anderson, 477 U.S. at 248). Evidence
that only provides “some metaphysical doubt as to the material facts,” Matsushita, 475
U.S. at 586, or evidence that is “merely colorable” or “not significantly probative,”
Anderson, 477 U.S. at 249-50, does not make an issue of material fact genuine.
       As such, a genuine issue of material fact requires “sufficient evidence supporting
the claimed factual dispute” so as to “require a jury or judge to resolve the parties’
differing versions of the truth at trial.” Anderson, 477 U.S. at 248-49. The party moving
for entry of summary judgment bears “the initial responsibility of informing the court of
the basis for its motion and identifying those portions of the record which show a lack of
a genuine issue.” Hartnagel, 953 F.2d at 395 (citing Celotex, 477 U.S. at 323). Once
the moving party has met this burden, the nonmoving party must go beyond the pleadings
and by depositions, affidavits, or otherwise, designate specific facts showing that there
is a genuine issue for trial. Mosley v. City of Northwoods, 415 F.3d 908, 910 (8th Cir.
2005). The nonmovant must show an alleged issue of fact is genuine and material as it
relates to the substantive law. If a party fails to make a sufficient showing of an essential
element of a claim or defense with respect to which that party has the burden of proof,
                                             6
then the opposing party is entitled to judgment as a matter of law. Celotex, 477 U.S. at
322.
       In determining if a genuine issue of material fact is present, I must view the
evidence in the light most favorable to the nonmoving party. Matsushita, 475 U.S. at
587-88. Further, I must give the nonmoving party the benefit of all reasonable inferences
that can be drawn from the facts. Id. However, “because we view the facts in the light
most favorable to the nonmoving party, we do not weigh the evidence or attempt to
determine the credibility of the witnesses.” Kammueller v. Loomis, Fargo & Co., 383
F.3d 779, 784 (8th Cir. 2004). Instead, “the court’s function is to determine whether a
dispute about a material fact is genuine.” Quick v. Donaldson Co., Inc., 90 F.3d 1372,
1376-77 (8th Cir. 1996).
       On cross motions for summary judgment, the “court must rule on each party’s
motion on an individual and separate basis, determining, for each side, whether a
judgment may be entered in accordance with the Rule 56 standard.” 10A Charles Alan
Wright, Arthur R. Miller & Mary Kay Kane, Federal Practice and Procedure § 2720
(3d ed. 1998). Because the parties seek summary judgment on some of the same issues,
I will consider all the parties’ arguments as to each issue, keeping in mind the separate
inferences that are to be drawn from each motion. See Wright v. Keokuk Cnty. Health
Ctr., 399 F. Supp. 2d 938, 946 (S.D. Iowa 2005).


                                   IV.    ANALYSIS
       In her motion, Thanupakorn argues that there is no genuine issue concerning the
following facts: (1) she was removed from her position in October 2017, (2) the Board
cannot fill a vacancy in the assessor’s office by reinstatement and (3) any reasons the
Board had for removing her from office are limited to those stated at the October 27,
2015, meeting. Doc. No. 12-2 at 2.
       Defendants resist and, in their own motion, argue that all four of Thanupakorn’s
claims fail as a matter of law. Thanupakorn does not resist the entry of summary
                                           7
judgment on her state law claims of defamation and intentional infliction of emotional
distress claims. Doc. No. 30 at 2. As such, I will grant defendants’ motion as to Counts
3 and 4 of the complaint. This leaves for discussion Thanupakorn’s two due process
claims under the United States Constitution. I will address defendants’ motion for
summary judgment as to those claims before addressing Thanupakorn’s motion for partial
summary judgment.


A.     Procedural Due Process
       “A government employee is entitled to procedural due process only when he has
been deprived of a constitutionally protected property or liberty interest.” Winegar v.
Des Moines Indep. Cmty. Sch. Dist., 20 F.3d 895, 899 (8th Cir. 1994). The parties do
not dispute that Thanupakorn had a protected property right in her position as County
Assessor. Iowa Code § 441.9; Doc. No. 14-1 at 8. Therefore, the only issue to address
is whether the requirements of procedural due process were satisfied. Cleveland Bd. Of
Educ. v. Loudermill, 470 U.S. 532, 542 (1985).
       Procedural due process requires a pre-termination hearing “in some form.” Pena
v. Kindler, 863 F.3d 994, 998 (8th Cir. 2017). When post-termination proceedings are
available, the pre-termination proceedings do not have to be elaborate. Id. It is sufficient
that the employee receive oral or written notice of the charges, an explanation of the
employer’s evidence and an opportunity to present her side of the story. Id. There need
not be a delay between the notice and the opportunity to respond. Id. In fact, when post-
termination proceedings are available, “informal meetings with supervisors” may be
sufficient. Sutton v. Bailey, 702 F.3d 444, 447 (8th Cir. 2012).
       The purpose of pre-termination proceedings is to serve as “an initial check against
mistaken decisions” and not to “resolve the propriety of the discharge.” Pena, 863 F.3d
at 998 (quoting Loudermill, 470 U.S. at 545); Schleck v. Ramsey Ct., 939 F.2d 638, 641
(8th Cir. 1991) (“[T]he pretermination hearing need not definitively resolve the propriety
of the discharge.”). Of importance here, the Eighth Circuit has held that the hearing
                                             8
does not have to precede the termination decision, only the termination of salary and
benefits. Schleck, 939 F.2d at 641; Jackson v. St. Joseph State Hosp., 840 F.2d 1387,
1391 (8th Cir. 1988) (because the plaintiff was given the opportunity to be heard before
the termination of his salary, his due process rights were not violated).
       Iowa Code § 441.9 states:
       The assessor may be removed by a majority vote of the conference board,
       after charges of misconduct, nonfeasance, malfeasance, or misfeasance in
       office shall have been substantiated at a public hearing, if same is demanded
       by the assessor by written notice served upon the chairperson of the
       conference board. For purposes of this section, “misconduct” includes but
       is not limited to knowingly engaging in assessment methods, practices, or
       conduct that contravene any applicable law, administrative rule, or order of
       any court or other government authority.

The parties disagree about when Thanupakorn was removed from office. The first
potential date is on October 27, 2015. Thanupakorn received notice of the meeting on
October 23 and on that day an agenda item was added concerning her work performance.
She was aware the Conference Board was dissatisfied with her work. The minutes for
the October 27 meeting indicate the Conference Board discussed various issues relating
to Thanupakorn’s work. Doc. No. 14-3 at 103–04. There was a closed session and then,
after that closed session, Conference Board member Mark Campbell made a motion to
remove Thanupakorn from office. Id. at 105. Thanupakorn argued that “it was not on
the agenda to discuss termination.” Id. Members of the Conference Board responded
that Thanupakorn could request a meeting after the vote to remove, during which the
decision could be rescinded. Id. at 106–07. Campbell stated that Thanupakorn could not
report to work the next day as a result of the vote. Id. at 107.
       Nonetheless, it is undisputed that Thanupakorn continued to receive her salary and
benefits after the October 27 meeting. Doc. No. 21 at 20. Whether the Conference
Board intended to remove her from office at the October 27 meeting, and whether the
Conference Board violated the statute’s procedural requirements for removing or
reinstating Thanupakorn as County Assessor, are not material to the due process analysis
                                            9
because her benefits and salary were not terminated on October 27.                 See Lee v.
Hutchinson, 854 F.3d 978, 981 (8th Cir. 2017) (“[A] violation of state procedural law
does not itself give rise to a due process claim”); Kennedy v. Blankenship, 100 F.3d 640,
643 (8th Cir. 1996) (“[T]he Due Process Clause does not federalize state-law procedural
requirements.”). Thanupakorn’s salary and benefits continued until the second potential
date of removal, January 13, 2016. Therefore, the question is whether she received
sufficient notice and opportunity before her benefits terminated on that date.
       In December 2015,7 Thanupakorn received a list of potential grounds for removal.8
At Thanupakorn’s request, the Conference Board met on January 13, 2016, to discuss
those grounds. It is undisputed that Thanupakorn took the opportunity to present evidence
during that meeting. Doc. No. 21 at 22; see also Doc. No. 14-3 at 100. By then, she
was aware of the alleged grounds for removal and knew that she could be removed from
her position. She had the opportunity to be heard and to present evidence. At the
conclusion of the meeting, the Conference Board found that five of the six grounds for
removal had been substantiated and that those grounds constituted nonfeasance,
malfeasance or misfeasance in office pursuant to Iowa Code § 441.9. As such, the
Conference Board voted unanimously to remove Thanupakorn from office.



7
  The defendants state that Thanupakorn received the list of grounds for her removal on
December 21, 2015, which Thanupakorn admits. However, the date on the letter cited by
defendants is December 1, 2015. Doc. No. 14-3 at 91. It appears the same version of this letter
was also sent on December 7 and 9. Id. at 93, 96.
8
  These grounds were: (1) failure to timely appeal the equalization order; (2) advising the
Conference Board there was nothing that could be done to challenge the order; (3) failure to
provide the Department of Revenue a list of commercial sales that accurately reflected the
valuation of commercial property; (4) failure to provide meaningful and beneficial assistance to
the Conference Board; (5) “[f]ailure to provide accurate information to the Conference Board
regarding the appeal rights of individual property owners”; (6) failure to provide accurate and
complete information on crop assessment issues. Doc. No. 14-3 at 91. Whether these grounds
properly constitute misconduct, misfeasance, malfeasance or nonfeasance is not relevant for the
purposes of the procedural due process analysis. See Pena, 863 F.3d at 998 (stating that the
purpose is not to decide the propriety of the discharge).
                                              10
       Because it is undisputed that Thanupakorn had notice and the opportunity to be
heard before her salary and benefits were terminated, I find there is no question of
material fact preventing the entry of summary judgment in favor of the defendants on her
procedural due process claim.


B.     Substantive Due Process
       Substantive due process protects individual liberties from government actions
“regardless of the fairness of the procedures used to implement them.” Ganley v.
Minneapolis Park & Recreation Bd., 491 F.3d 743, 749 (8th Cir. 2007) (quoting Collins
v. City of Harker Heights, 503 U.S. 115, 125 (1992)). In order for the state actor’s
conduct to be a constitutional violation, it must be egregious, arbitrary or conscience
shocking. Skokos v. Rhoades, 440 F.3d 957, 962 (8th Cir. 2006). The plaintiff must
demonstrate that the government’s action was “sufficiently outrageous’ or ‘truly
irrational.’” Young v. City of St. Charles, Mo., 244 F.3d 623, 628 (8th Cir. 2001), as
corrected (Mar. 27, 2001), as corrected (May 1, 2001) (quoting Anderson v. Douglas
Cty., 4 F.3d 574, 577 (8th Cir. 1993)). Alternatively, the plaintiff must show that the
“offender violated a fundamental right in a way that ‘shocks the conscience.’” Keefe v.
City of Minneapolis, 785 F.3d 1216, 1222 (8th Cir. 2015). This is a high standard, and
requires more than a simply careless or unwise action. Christiansen v. W. Branch Cmty.
Sch. Dist., 674 F.3d 927, 937 (8th Cir. 2012). Conduct “intended to injure in some way
unjustifiable by any government interest” is more likely to rise to that high level. Moran
v. Clarke, 296 F.3d 638, 647 (8th Cir. 2002).
       Thanupakorn argues that the substantive due process standard is different when
applied to the removal of a government official as opposed to the removal of a government
employee. Doc. No. 20 at 5. She cites no authority supporting this proposition.9 In

9
  Thanupakorn cites State v. Watkins, 914 N.W.2d 827 (Iowa 2018), a case that has no
applicability here. Watkins involved the removal of an elected county attorney pursuant to an
Iowa statute. Id. at 831. The Iowa Supreme Court held that the statute requires proof that the
                                             11
Bailiff v. Adams Cty. Conference Bd., 54 F. Supp. 2d 923 (S.D. Iowa 1999), a former
county assessor brought, among other claims, a violation of substantive due process
claim. The court applied the “shock the conscience” standard and gave no indication the
standard should be different because the plaintiff was a government official. Id. at 935.
       Thanupakorn’s argument relies on her theory that the Conference Board violated
state law by removing her for failing to perform duties that were not duties prescribed by
the statute. Even if this is true, there must be more than a violation of state law. Singleton
v. Cecil, 176 F.3d 419, 425 (8th Cir. 1999); Young, 244 F.3d at 628. The action must
be truly irrational, egregious or arbitrary and capricious. Here, the Conference Board
provided reasons, both in October 2015 and January 2016, for removing Thanupakorn
from office. The reasons in October were that she did not tell the Board of Supervisors
about appealing the equalization order and did not properly classify cropland versus non-
cropland. Doc. No. 12-3 at 5–6, 14, 17, 24. In January, the reasons were failure to
appeal the equalization order, failure to provide a list of accurately valued commercial
property, failure to provide “meaningful and beneficial assistance” to the Conference
Board, advising the Conference Board that it could not challenge the order and failure to
provide accurate information on crop assessment issues. Doc. No. 15-2 at 4.
       Viewing the record in the light most favorable to Thanupakorn, I find that she has
failed to present evidence to support a finding that her removal from office was
“sufficiently outrageous,” “truly irrational” or “shocks the conscience.” Even if her
removal was unwise, or even careless, the undisputed facts concerning Thanupakorn’s
job performance and the Conference Board’s decision do not, as a matter of law, support
a claim that defendants violated her substantive due process rights.




public official committed the charged acts of misconduct in office with willful intent and evil
purpose. Id. at 837. This holding as to the application of an Iowa statute has nothing to do with
the federal constitutional right to substantive due process.
                                               12
C.     Thanupakorn’s Motion for Summary Judgment
       In her motion, Thanupakorn argues that defendants’ reasons for removal must be
limited to those stated during the October 27, 2015, meeting. Doc. No. 12-2 at 7. She
also argues that the vote on October 27 created a vacancy that the Conference Board did
not properly fill, meaning that her removal was effective on that date. Id. at 4–6. As
discussed above, however, I find that the relevant time period for the due process analysis
is when Thanupakorn’s salary and benefits were terminated. Applying the analysis to
that time period, I have found that Thanupakorn’s procedural and substantive due process
claims fail as a matter of law. As such, her motion for partial summary judgment will
be denied.


                                 V.        CONCLUSION
       For the reasons set forth herein:
       1.     Defendants’ motion (Doc. No. 14) for summary judgment is granted in its
entirety. All of plaintiff’s claims are hereby dismissed with prejudice.
       2.     Plaintiff’s motion (Doc. No. 12) for partial summary judgment is denied.
       3.     Because this order disposes of all pending claims, judgment shall enter in
favor of the defendants and against the plaintiff. The Clerk shall close this case.


       IT IS SO ORDERED.
       DATED this 12th day of October, 2018.




                                           __________________________
                                           Leonard T. Strand, Chief Judge




                                             13
